Exh . e

OPTION AGREEMENT

(English Translation)

 




This Option Agreement (this “Agreement”) is entered into as of 06/27/2008
between and among China between RDX Holdings Limited, a company incorporated
under the laws of British Virgin Islands (Party A), located at Unit A, 21/F, 128
Wellington Street, Central Hong Kong, and Heilongjiang Hairong Science and
Technology Development Co Ltd., a company with joint stock limited liability
organized under the laws of the PRC (“Party B”), with a registered address at
No.20, Gan Shui Road, Development Zone, Xiangfang District Harbin city,
Heilongjiang province, China (150096), Mr. Qiang Fu, chairman and shareholder of
Party B (“Chairman”), and each of the shareholders of Party B listed on Appendix
1 of this Agreement (the “Shareholders”). In this Agreement, Party A, Party B,
the Chairman and the Shareholders are referred to collectively in this Agreement
as the “Parties” and each of them is referred to as a “Party.”

 

RECITALS




A.

Party A is a company incorporated in British Virgin Islands under the laws of
the British Virgin islands, which has the expertise in business consulting;

 

B.

Party B is an IT, business consulting, and culture development company with
limited liability duly incorporated in Harbin, China;

 

C.

The Chairman and the Shareholders are shareholders of Party B. The Chairman and
the Shareholders collectively own more than 100% of the outstanding equity
interest in Party B (each, an “Equity Interest” and collectively the “Equity
Interest”);

 

D.

A series of agreements such as the Consulting Services Agreement (the “Service
Agreement”) have been entered into between Party A and Party B concurrently with
this Agreement;

 

E.

An Equity Pledge Agreement (the “Equity Pledge Agreement”) has been entered into
by the Parties concurrently herewith;

 

F.

The Parties are entering into this Option Agreement in conjunction with the
Pledge Agreement, Consulting Services Agreement and related agreements.

 

NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:

 

1.

Option Grant 

 

 

1.1

Grant of Rights. The Chairman and the Shareholders (hereafter collectively
referred to as the “Transferor”) hereby irrevocably grants to Party A an option
to purchase or cause any person designated by Party A (“Designated Persons”) to
purchase, to the extent permitted under PRC Law, according to the steps
determined by Party A, at the price specified in Section 1.3 of this Agreement,
at any time from the Transferor a portion or all of the equity interests held by
Transferor in Party B (the “Option”). No option or similar right shall be
granted by Transferor to any third party other than Party A and/or the
Designated Persons. Party B hereby agrees to the granting of the Option by The
Chairman and the Shareholders to Party A and/or the Designated Persons. The
“person” set forth in this clause and this Agreement means an individual,
corporation, joint venture, partnership, enterprise, trust or a non-corporation
organization.




 





 




 

 

1.2

Exercise of Rights. According to the stipulations of PRC laws and regulations,
Party A and/or the Designated Persons may exercise Option by issuing a written
notice (the “Notice”) to the Transferor and specifying the equity interest
purchased from Transferor (the “Purchased Equity Interest”) and the manner of
purchase.

 

 

1.3

Purchase Price.

 

 

1.3.1

For Party A to exercise the Option, the purchase price of the Purchased Equity
Interest (“Purchase Price”) shall be equal to the original paid-in price of the
Purchased Equity Interest by the Transferor, unless the applicable PRC laws and
regulations require appraisal of the equity interests or stipulate other
restrictions on the purchase price of equity interests.

 

 

1.3.2

 

If the applicable PRC laws require appraisal of the equity interests or
stipulates other restrictions on the purchase price of the Equity Interest at
the time that Party A exercise the Option, the Parties agree that the Purchase
Price shall be set at the lowest price permissible under the applicable laws.




 

1.4

Transfer of the Purchased Equity Interest. Upon each exercise of the Option
rights under this Agreement:




 

1.4.1

Party B shall convene a shareholders’ meeting upon request by the Transferor,
and Transferor agrees to call such meeting. During the meeting, resolutions
shall be proposed, approving the transfer of the appropriate Equity Interest to
Party A and/or the Designated Persons;

 

 

1.4.2

The Transferor shall, upon the terms and conditions of this Agreement and the
Notice related to the Purchased Equity Interest, enter into Equity Interest
purchase agreement in a form reasonably acceptable to Party A, with Party A
and/or the Designated Persons (as applicable);

 

 

1.4.3

The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any security interest, transfer the valid
ownership of the Purchased Equity Interest to Party A and/or the Designated
Persons, and cause Party A and/or the Designated Persons to be the registered
owner of the Purchased Equity Interest. In this clause and this Agreement,
“Security Interest” means any mortgage, pledge, the right or interest of the
third party, any purchase right of equity interest, right of acquisition, right
of first refusal, right of set-off, ownership detainment or other security
arrangements, however, it does not include any security interest created under
the Equity Pledge Agreement.

 

 

 

1.5

Payment. The payment of the Purchase Price shall be determined by the
consultation of Party A and/or the Designated Persons with the Transferor
according to the applicable laws at the time of exercise of the Option.

 

2.

Promises Relating Equity Interest.  

 









 

2.1

Promises Related to Party B. Party B, the Chairman and the Shareholders hereby
promise:

 

 

2.1.1

Without prior written consent by Party A, not, in any form, to supplement,
change or renew the Articles of Association of Party B, to increase or decrease
registered capital of the corporation, or to change the structure of the
registered capital in any other forms;

 

 

2.1.2

According to customary fiduciary standards applicable to managers with respect
to corporations and their shareholders, to maintain the existence of the
corporation, prudently and effectively operate the business;

 

 

2.1.3

Without prior written consent by Party A, not, upon the execution of this
Agreement, to sell, transfer, mortgage or dispose, in any other form, any asset,
legitimate or beneficial interest of business or income of Party B, or encumber
or approve any encumbrance or imposition of any security interest on Party A’s
assets;

 

 

2.1.4

Without prior written notice by Party A, not issue or provide any guarantee or
permit the existence of any debt, other than (i) the debt arising from normal or
daily business but not from borrowing; and (ii) the debt disclosed to Party A
and obtained the written consent from Party A;

 

 

2.1.5

To normally operate all business to maintain the asset value of Party B, without
taking any action or failing to take any action that would result in a material
adverse effect on the business or asset value of Party B;

 

 

2.1.6

Without prior written consent by Party A, not to enter into any material
agreement, other than agreements in the ordinary course of business (for
purposes of this paragraph, if the amount of the Agreement involves an amount
that exceeds a hundred thousand Yuan (RMB 100,000) the agreement shall be deemed
material);

 

 

2.1.7

Without prior written consent by Party A, not to provide loan or credit loan to
any others;

 

 

2.1.8

Upon the request of Party A, to provide all materials of operation and finance
relevant to Party B to the extent they are in possession of such materials;

 

  

 

2.1.9

Purchase and hold insurance from an insurance company acceptable to Party A, and
the insurance amount and category shall be the same with those held by the
companies in the same industry or field, operating the similar business and
owning the similar properties and assets as Party B;

 

 

2.1.10

Without prior written consent by Party A, not to cause Party B to merge or
associate with any person, or acquire or invest in any person;

 

 

2.1.11

To notify Party A of the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the assets,
business and income of Party B;

 

 

2.1.12

To cause Party B to maintain and preserve its assets, and to execute all
requisite or appropriate documents, take all requisite or appropriate actions,
and pursue all appropriate claims, or make requisite or appropriate pleas for
all claims;

 

 

2.1.13

Without prior written notice by Party A, not to assign equity interests to
shareholders in any form; however, Party A shall distribute all or part of its
distributable profits to their own shareholders upon request by Party A;











 

 

2.1.14

According to the request of Party A, to appoint any person designated by Party A
to be the directors of Party B.

 

 

2.2

Promises Related to Transferor. The Chairman and the Shareholders hereby
promise:

 

 

2.2.1

Without prior written consent by Party A, not, upon the execution of this
Agreement, to sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Equity Pledge Agreement;

 

 

2.2.2

Without the prior written notice by Party A, not to decide or support or execute
any shareholder resolution at any shareholder meeting of Party B that approves
any sale, transfer, mortgage or dispose of any legitimate or beneficial interest
of equity interest, or allows any other security interest set on it, other than
the pledge on the equity interests of Transferor pursuant to Equity Pledge
Agreement;

 

 

2.2.3

Without prior written notice by Party A, the Parties shall not agree or support
or execute any shareholder resolution at any shareholder meeting of Party B that
approves Party B’s merger or association with any person, acquisition of any
person or investment in any person;

 

  

 

2.2.4

To notify Party A the occurrence or the potential occurrence of the litigation,
arbitration or administrative procedure related to the equity interest owned by
them;

 

 

2.2.5

To cause the Board of Directors of Party B to approve the transfer of the
Purchased Equity Interest subject to this Agreement;

 

 

2.2.6

In order to keep its ownership of the equity interest, to execute all requisite
or appropriate documents, conduct all requisite or appropriate actions, and make
all requisite or appropriate claims, or make requisite or appropriate defend
against fall claims of compensation;

 

 

2.2.7

Upon the request of Party A, to appoint any person designated by Party A to be
the directors of Party B;

 

 

2.2.8

Upon the request of Party A at any time, to transfer its Equity Interest
immediately to the representative designated by Party A unconditionally at any
time and abandon its prior right of first refusal of such equity interest
transferring to another available shareholder;

 

 

2.2.9

To prudently comply with the provisions of this Agreement and other Agreements
entered into collectively or respectively by the Transferor, Party B and Party A
and perform all obligations under these Agreements, without taking any action or
any nonfeasance that sufficiently affects the validity and enforceability of
these Agreements;

 

3.

Representations and Warranties. As of the execution date of this Agreement and
every transferring date, Party B, the Chairman and the Shareholders hereby
jointly and severally represent and warrant collectively and respectively to
Party A as follows:

 









 

3.1

It has the power and ability to enter into and deliver this Agreement, and any
equity interest transferring Agreement (“Transferring Agreement,” respectively)
having it as a party, for every single transfer of the Purchased Equity Interest
according to this Agreement, and to perform its obligations under this Agreement
and any Transferring Agreement. Upon execution, this Agreement and the
Transferring Agreements having it as a party will constitute a legal, valid and
binding obligation of it enforceable against it in accordance with its terms;

 

 

3.2

To its knowledge and without independent verification, the execution, delivery
of this Agreement and any Transferring Agreement and performance of the
obligations under this Agreement and any Transferring Agreement will not: (i)
cause to violate any relevant laws and regulations of PRC; (ii) constitute a
conflict with its Articles of Association or other organizational documents (if
an entity); (iii) cause to breach any Agreement or instruments to which it is a
party or having binding obligation on it, or constitute the breach under any
Agreement or instruments to which it is a party or having binding obligation on
it; (iv) cause to violate relevant authorization of any consent or approval to
it and/or any continuing valid condition; or (v) cause any consent or approval
authorized to it to be suspended, removed, or into which other requests be
added;

 

  

 

3.3

The shares of Party B are transferable, and Party B has not permitted or caused
any security interest to be imposed upon the shares of Party B.

 

 

3.4

Party B does not have any unpaid debt, other than (i) debt arising from its
normal business; and (ii) debt disclosed to Party A and obtained by written
consent of Party A;

 

 

3.5

Party B has complied with all PRC laws and regulations applicable to the
acquisition of assets and securities in connection with this Agreement;

 

 

3.6

No litigation, arbitration or administrative procedure relevant to the Equity
Interests and assets of Party B or Party B itself is in process or to be settled
and the Parties have no knowledge of any pending or threatened claim;

 

 

3.7

The Transferor bears the fair and salable ownership of its Equity Interest free
of encumbrances of any kind, other than the security interest pursuant to the
Equity Pledge Agreement.

 

4.

Assignment of Agreement 

 

 

4.1

Party B, the Chairman and the Shareholders shall not transfer their rights and
obligations under this Agreement to any third party without the prior written
consent of the Party A.

 

 

4.2

Party B, the Chairman and the Shareholders hereby agree that Party A shall be
able to transfer all of its rights and obligation under this Agreement to any
third party with its needs, and such transfer shall only be subject to a written
notice sent to Party B, the Chairman and the Shareholders by Party A, and no any
further consent from Party B, the Chairman and the Shareholders will be
required.

 

5.

Effective Date and Term 

 

 

5.1

This Agreement shall be effective as of the date first set forth above.

 









 

5.2

The term of this Agreement is ten (10) years unless the early termination in
accordance with this Agreement or other terms of the relevant agreements
stipulated by the Parties. This Agreement may be extended according to the
written consent of Party A before the expiration of this Agreement. The term of
extension will be decided unanimously through mutual agreement of the Parties.

 

 

5.3

If Party A or Party B terminates by the expiration of its operating period
(including any extended period) or other causes in the term set forth in Section
5.2, this Agreement shall be terminated simultaneously, except Party A has
transferred its rights and obligations in accordance with Section 4.2 of this
Agreement.

   

6.

Applicable Law and Dispute Resolution

 

 

6.1

Applicable Law. The execution, validity, construing and performance of this
Agreement and the resolution of disputes under this Agreement shall be governed
by the laws of PRC.

 

 

6.2

Dispute Resolution. The parties shall strive to settle any dispute arising from
the interpretation or performance in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days after such dispute is raised, each party can submit such
matter to China International Economic and Trade Arbitration Commission (the
“CIETAC”) in accordance with its rules. Arbitration shall take place in Beijing
and the proceedings shall be conducted in Chinese. Any resulting arbitration
award shall be final conclusive and binding upon both parties.

 

7.

Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Agreement and all Transferring Agreements, and
the completion of the transactions under this Agreement and all Transferring
Agreements.

 

8.

Notices. Notices or other communications required to be given by any party
pursuant to this Agreement shall be written in English and Chinese and delivered
personally or sent by registered mail or postage prepaid mail or by a recognized
courier service or by facsimile transmission to the address of relevant each
party or both parties set forth below or other address of the party or of the
other addressees specified by such party from time to time. The date when the
notice is deemed to be duly served shall be determined as the follows: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the tenth (10th) day after the date
when the air registered mail with postage prepaid has been sent out (as is shown
on the postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.

 

 

 

 

 

Party A:

  

Harbin ZhongQiang Power-Tech Co., Ltd

Address:

  

No.1 Weiyou Road, Economy and Technology Development zone, Shuangcheng City,
Heilongjiang Province, China (150100)

 

 

 

Fax:

  

 86-451-53116419         

Phone:

  

 86-451-53118471

 

 

Party B:

  

Heilongjiang ZhongQiang Power-Tech Co., Ltd.










Address:

  







Fax:

 

 86-451-53116419         

Phone:

 

 86-451-53118471

 

 

Chairman:

  

To the address printed on the signature page hereto.

 

 

Shareholders:

  

To the respective addresses printed on the signature pages hereto.

 

  

 

 

9.

Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties (except that
written approval of the Shareholders shall not be required), any Party shall not
disclose to any third party any relevant materials, but the following
circumstances shall be excluded:

 

 

9.1

The materials that is known or may be known by the general public (but not
include the materials disclosed by each party receiving the materials);

 

 

9.2

The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or

 

 

9.3

The materials disclosed by each Party to its legal or financial consultant
relating the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of the confidential materials by staff or employed institution of any
Party shall be deemed as the disclosure of such materials by such Party, and
such Party shall bear the liabilities for breaching the contract. This clause
shall survive whatever this Agreement is invalid, amended, revoked, terminated
or unable to implement by any reason.

 

10.

Further Warranties. The Parties agree to promptly execute documents reasonably
required to perform the provisions and the aim of this Agreement or documents
beneficial to it, and to take actions reasonably required to perform the
provisions and the aim of this Agreement or actions beneficial to it.

 

11.

Miscellaneous.

 

 

11.1

Amendment, Modification and Supplement. Any amendment and supplement to this
Agreement shall only be effective is made by the Parties in writing.

 

 

11.2

Entire Agreement. Notwithstanding the Article 5 of this Agreement, the Parties
acknowledge that this Agreement constitutes the entire agreement of the Parties
with respect to the subject matters therein and supercede and replace all prior
or contemporaneous agreements and understandings in verb or/and in writing.

  

 

 

11.3

Severability. If any provision of this Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.











 

 

11.4

Headings. The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.

 

 

11.5

Language and Copies. This Agreement has been executed in Chinese in duplicate
originals; each Party holds one (1) original and each duplicate original shall
have the same legal effect.

 

 

11.6

Successor. This Agreement shall bind and benefit the successor of each Party and
the transferee allowed by each Party.

 

 

11.7

Survival. Any obligation taking place or at term hereof prior to the end or
termination ahead of the end of this Agreement shall continue in force and
effect notwithstanding the occurrence of the end or termination ahead of the end
of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof shall
continue in force and effect after the termination of this Agreement.

 

 

11.8

Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.

 

IN WITNESS WHEREOF, the parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 




PARTY A:




RDX Holdings Limited

By: /s/ Qiang Fu




Name: Qiang Fu




Title: Chairman










PARTY B:




Heilongjiang Hairong Science and Technology Development Co Ltd

By: /s/ Qiang Fu




Name: Qiang Fu




Title: Chairman










 






